Citation Nr: 0211866	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder with bipolar affective disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's service connected generalized anxiety 
disorder with bipolar affective disorder are not manifested 
by more than occupational and social impairment with reduced 
reliability and productivity.

2.  The veteran's only service-connected disability is 
generalized anxiety disorder with bipolar affective disorder, 
evaluated as 50 percent disabling.

3.  The veteran has attended college and is attending a 
technical school to learn computer graphics.

4.  The veteran's service-connected psychiatric disability is 
not sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the veteran's service connected generalized anxiety 
disorder with bipolar affective disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2001).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001), 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated April 1999 and January 2002; VA 
hospitalization report from June to July 2000.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits at issue.  
The discussion in the statement of the case and supplemental 
statement of the case has informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  In a letter dated in August 
1999, the RO scheduled the veteran for a VA examination.  In 
a letter dated in May 2001, the RO explained the provisions 
of VCAA and told the appellant that VA would assist in 
obtaining evidence and information such as medical reports, 
employment records, and records of federal agencies.  The 
veteran was also scheduled for another VA examination to 
ascertain the severity of the veteran's service connected 
disability.

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant what VA would 
obtain and what the appellant needed to obtain.  In addition, 
the RO has assisted the appellant in developing the claim by 
obtaining information and evidence.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim and, therefore, further development 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A is 
not necessary.

II.  Increased evaluation for generalized anxiety disorder 
with bipolar affective disorder

Background

It is specifically noted that at a VA examination dated in 
April 1999, the examiner mistakenly believed that the veteran 
had been service connected for post-traumatic stress disorder 
(PTSD) and proceeded to examine the veteran based on this 
information.  The veteran was assessed a global assessment of 
functioning (GAF) score of 60.  Two other VA examiners in 
1999 believing that the veteran had been service connected 
for PTSD, assessed the veteran and rendered GAF scores from 
35 to 55.  There is no indication that the examiners reviewed 
the veteran's claims file prior to examining the veteran and 
rendering diagnoses.  Since the veteran's service connected 
generalized anxiety disorder with bipolar affective disorder 
was not considered separately in the examinations, the Board 
remanded in March 2001 for a new examination to assess the 
veteran's service connected disability.

VA hospital records indicate that the veteran was 
hospitalized from June to July 2000.  The records indicate 
that no old records were available and the veteran was a 
consistently evasive historian, throughout what was termed a 
rocky hospitalization.  The examiner noted that it appeared 
that the veteran's psychiatric history dated back at least 
two decades and had over that time manifested difficulties 
with mood, anxiety, substance abuse, and tick disorders.  It 
was noted that he was treated with a variety of substances 
and by the veteran's report with modest success.  The veteran 
presented a vague history of Gilles de la Tourette's 
syndrome, hypertension, polysubstance abuse (currently in 
remission) and a number of other psychiatric diagnosis, that 
span the spectrum from somatoform through psychotic, who was 
admitted this time because of homelessness and an 
overwhelming sense of hopelessness and feeling overwhelmed.

The examiner noted that the veteran's housing fell through 
and his inability to procure other options in this arena, led 
to feelings of hopelessness and suicidal ideation.  It was 
noted that while the veteran reported on admission a number 
of psychotic symptoms, these were unconvincingly conveyed at 
any time during his hospitalization.  He rebuffed any and all 
attempts by the hospital to place him in an alternative 
housing situation.  His tick syndrome was reasonably well 
managed on low dose Risperidone and as alluded to above, he 
manifested neither convincing mood nor psychotic instability 
throughout the lengthy hospitalization.  The examination 
showed the veteran to be alert oriented cooperative coherent 
non-agitated neat casual dressed.  He was oriented times 3.  
Attention, naming, registration, repetition, and general 
information were intact.  He was mildly anxious and had good 
range of expression.  The veteran was goal directed 
throughout.  He reported nightmares and sleep agitation.  He 
denied hallucination, delusions, assualtiveness, and 
suicidality.  The veteran reported that he was in service 
during the Persian Gulf conflict.  The discharge diagnoses 
were polysubstance abuse, in remission; somatoform disorder, 
not otherwise specified; mood disorder, not otherwise 
specified; rule out psychotic disorder, not otherwise 
specified, strongly suspect malingering.  The veteran was 
assessed a GAF score of 40 on admission and 70 upon 
discharge.

At his January 2002 VA examination, the examiner noted that 
the veteran was brought to the examination by his girlfriend 
and noted that there appeared to be some inconsistencies 
between the history obtained today and the history obtained 
in the chart.  The chief complaint noted was depression, 
anxiety attacks, and bipolar disorder with borderline 
schizophrenia.  The veteran reported that while in service he 
was a nuclear weapons specialist and was charged with 
espionage but found innocent.  The veteran indicated that 
after he was charged with espionage he lost rank and was put 
in prison on a ship and physically abused by senior officers.  
He indicated that since leaving the military in 1983 he 
worked sporadically up until 1998 when he stopped working 
altogether to go to college.  The veteran reported that in 
the course of his work history since leaving the military he 
was terminad multiple times for missing work secondary to 
agoraphobia and depression.  The veteran indicated that he 
started attending Emerson College in 1998 and dropped out 
entirely in the spring of 2001 without receiving his college 
diploma.  He indicated that he started going to a technical 
school in August 2001 and had been trying to learn computer 
graphics.  He reported spending 8 hours a day, 5 days a week 
learning about computer graphics.  The veteran did not report 
having received any grade but did report that his 
concentration was poor and that his short-term memory was 
poor.  He indicated that when he reads a paragraph, it was 
difficult for him to remember the paragraph.  

The veteran reported a chronic depressed mood and recurrent 
anxiety attacks with feelings that he was going to have a 
heart attack, along with chest pain and dizziness.  The 
veteran indicated that when he has an anxiety attack, he 
would see spots and become frustrated easily and punch holes 
in walls.  He reported that the last time he did this was 4 
months ago but reported that he nearly did this two days 
before.  The veteran also reported chronic worry about the 
future and did not report compulsivity or ritualistic 
behavior.  The veteran did report feeling that people could 
read his mind but did not give a history of auditory 
hallucinations.  The veteran had been taking Trazodone and 
reported that he had been on Risperidone 2 months ago but 
stopped taking this medication.  The veteran did not give a 
history of periods of euphoria.  He indicated that he did 
have periods in the past where he would have a decreased need 
for sleep or increased energy lasting for 2 days.  He 
reported that during these periods of time he was irritable 
but did not report other reckless, impulsive or violent 
behavior in association with these periods of decreased need 
for sleep or increased energy.  The veteran reported living 
in an apartment with his girlfriend.  He reported that he did 
not sleep well and his appetite was fair.  The veteran 
reported anhedonia and low energy and did not report social 
contact outside of his girlfriend.  The veteran also reported 
that he had been largely housebound and had aspirations of 
getting a job where he could work at home with is computer to 
accommodate his agoraphobia.

The veteran reported being able to dress and bathe himself 
and did some household chores, errands, simple shopping and 
simple cooking.  He attended a technical school 4 hours a 
day, approximately 5 days a week and also studied 4 hours a 
day the same material that he learned in the technical 
school.  The veteran reported watching television and id not 
do any leisure reading and could transport himself by bus.  
The veteran reported being admitted to the hospital on 
numerous occasions for his psychiatric illness due to 
suicidal gestures.  The veteran reported that he last worked 
part time driving a limousine for a car service.  He had the 
job for 2 years and stopped to attend Emerson College.  He 
indicated that he has worked in the past as a salesman, 
carpentry aide, painter, waiter, emergency medical 
technician, dishwasher, deliverer, and driver.  The veteran 
did not report during the evaluation violent behavior or 
being angry with bosses, although the examiner noted that 
this was mentioned in past psychiatric records in the chart.  

The examiner noted reviewing the veteran's file.  The 
examination showed the veteran to be fairly groomed in casual 
attire.  He was cooperative, making fair eye contact.  His 
psychomotor activity was within normal limits.  The veteran's 
mood was depressed and had a sad downcast and moderately 
anxious but stable and related affect.  The veteran did not 
relate suicidal or homicidal ideation.  The veteran was 
linear and goal directed without flight of ideas.  The 
veteran did not seem to be distracted by any auditory or 
visual hallucinations during the evaluation.  He was alert 
and oriented times 4 with intact registration of flag, ball, 
and tree.  His immediate memory with interruption was 2 out 
of 3.  His concentration was intact grossly.  With respect to 
serial 3's from 20, the veteran could do them accurately.  
His recent and remote memory were largely intact, as 
indicated by his ability to give a psychiatric history.  The 
veteran appeared to recognize his mental illness and the need 
for treatment.  He had realistic plans of self care and was 
able to respond appropriately when asked what he would do if 
he found a stamped, addressed, envelope, saying he would mail 
it.  He demonstrated a fair fund of knowledge knowing the 
current president and the capital of California and 
estimating the number of states in the United States.  The 
diagnoses were major depressive episode, moderate and 
chronic; panic disorder with agoraphobia; generalized anxiety 
disorder.  The GAF assessed for the veteran's major 
depressive episode and panic disorder with agoraphobia was 
60, and the GAF for his generalized anxiety disorder was 
assessed a 70.  

The examiner noted that there was reference in the chart of 
the veteran carrying a diagnosis of bipolar disorder, but the 
veteran did not appear to meet the criteria for bipolar 
disorder.  The veteran did appear to have moderate difficulty 
adapting to stressful circumstances with respect to his 
agoraphobia.  The examiner indicated that the veteran's 
agoraphobia appeared would limit him in working at many job 
sites.  He did appear to be able to retain gainful employment 
if this employment was based at home and has persisted at a 
technical school learning computer graphics 8 hours a day, 5 
days a week, since August 2001.  The examiner also noted that 
the veteran did not appear to be ineffective in establishing 
relationships, as he reported having a current girlfriend.  

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2001).

The veteran's generalized anxiety disorder with bipolar 
affective disorder has been evaluated as 50 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  A 50 percent disability rating is in 
order when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 50 percent for the 
veteran's generalized anxiety disorder with bipolar affective 
disorder is not warranted.  The relevant medical evidence 
reveals that the veteran's GAF score has been assessed 
between 60 to 70.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter "DSM-IV"), a GAF of 51-60 indicates "[m]oderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR any moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  The 
psychiatric examination of January 2002 for the veteran's 
service connected disorder showed the veteran to be well 
oriented; cooperative; neatly and casually dressed; 
depressed; with sleep impairment, irritability, and anxiety; 
no suicidal ideation, plan or intent; judgment intact no 
visual hallucinations, but indicated that he believed people 
could read his mind; no compulsivity or ritualistic behavior; 
no impaired impulse control; no impaired thought processes or 
communication; not a persistent danger of hurting himself or 
others; moderate difficulty in adapting to stressful 
circumstances with respect to his agoraphobia; no spatial 
disorientation.  There was no medical evidence of 
systematized delusional thinking.  Although the veteran 
reported agoraphobia, the examiner noted that he was 
attending technical school and had some, but not severe, 
social withdrawal since he did report having a girlfriend.  
The examiner also indicated that the veteran appeared able to 
retain gainful employment if this employment was based at 
home as the veteran reported agoraphobia.  The examiner 
characterized the veteran's disability as moderate and 
chronic.  

The evidence of record also shows that in June and July 2000 
the veteran was hospitalized because of homelessness and an 
overwhelming sense of hopelessness and feeling overwhelmed.  
His discharge diagnoses indicated somatoform disorder; mood 
disorder, and rule out psychotic disorder, strongly suspect 
malingering.  Upon discharge he was assessed a 70 GAF score.

The medical evidence of record does not show most of the 
symptoms associated with the next highest (70 percent) 
rating.  That is, the psychiatric examination did not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships, which would warrant a 70 
percent evaluation under Diagnostic Code 9400. 

It is acknowledged that the veteran's general anxiety 
disorder with bipolar affective disorder remains symptomatic 
and productive of significant impairment.  While the record 
in this case shows symptoms consistent with occupational and 
social impairment with reduced reliability and productivity, 
it does not reveal psychiatric symptomatology indicative of 
occupational and social impairment with deficiencies in most 
areas to warrant a 70 percent evaluation.  Therefore, the 
veteran's claim of entitlement to an evaluation in excess of 
50 percent for generalized anxiety disorder with bipolar 
affective disorder is denied.


II.  TDIU

The veteran claims that his service-connected generalized 
anxiety disorder with bipolar disorder renders him 
unemployable.  A total disability evaluation may be assigned 
where the schedular evaluation is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service- connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
this case, the veteran's only compensable service-connected 
disability is generalized anxiety disorder with bipolar 
affective disorder, rated as 50 percent disabling.  The 
veteran thus fails to satisfy the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disability, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether his PTSD precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this case, 
the veteran's occupational background and educational 
attainment are satisfactory for employment purposes.  The VA 
examiner in January 2002 indicated that the veteran was able 
to retain gainful employment if it was based at home as the 
veteran reported agoraphobia.  The veteran quit work in 1998 
in order to attend college.  Although the veteran was not 
working at the time of the examination, he persisted at a 
technical school learning and studying computer graphics 8 
hours a day, 5 days a week since August of 2001.

There is insufficient medical evidence to demonstrate that 
the veteran's generalized anxiety disorder with bipolar 
affective disorder alone precludes the veteran from securing 
or following substantially gainful employment.  The sole 
compensably rated service-connected disability has been 
characterized by the January 2002 examiner as moderate.  The 
medical evidence indicates functional impairment, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disabilities.  The 
evidence is clear as to the current level of disability and 
the veteran underwent a thorough examination in January 2002. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder with bipolar affective disorder 
is denied.

A total disability rating based on individual 
unemployability, due to service-connected disability is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

